UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4597


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

DERRICK OWENS,

                       Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:13-cr-00019-FDW-5)


Submitted:   March 12, 2015                 Decided:   March 16, 2015


Before GREGORY, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric A. Bach, Charlotte, North Carolina, for Appellant. Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Derrick     Owens      appeals     the      district      court’s    criminal

judgment    sentencing      him    to   thirty      months’    imprisonment       for

conspiring to possess with the intent to distribute one or more

controlled substances, in violation of 21 U.S.C. §§ 841(a)(1).

846 (2012).      In accordance with Anders v. California, 386 U.S.

738 (1967), Owens’s counsel filed a brief certifying that there

are no meritorious grounds for appeal but questioning whether

the district court imposed an unreasonable sentence.                      Although

advised of his right to do so, Owens did not file a pro se

supplemental brief.        We affirm.

     We    review   Owens’s       sentence    for     reasonableness      using    an

abuse-of-discretion standard.            Gall v. United States, 552 U.S.

38, 51 (2007).      We must first review for “significant procedural

error,”    including      “improperly     calculating[]        the   [Sentencing]

Guidelines range, . . . failing to consider the [18 U.S.C.]

§ 3553(a)     [(2012)]      factors,    selecting       a    sentence    based     on

clearly erroneous facts, or failing to adequately explain the

chosen sentence.”        Gall, 552 U.S. at 51.

     If we find no procedural error, we examine the substantive

reasonableness      of    the     sentence    under    “the    totality    of     the

circumstances.”          Gall, 552 U.S. at 51.              The sentence imposed

must be “sufficient, but not greater than necessary” to satisfy

the goals of sentencing.            See § 3553(a).          We presume on appeal

                                         2
that a sentence within a properly calculated Guidelines range is

reasonable.       United States v. Montes-Pineda, 445 F.3d 375, 379

(4th    Cir.    2006)     (internal      quotation         marks      omitted).      The

appellant bears the burden to rebut the presumption by showing

“that the sentence is unreasonable when measured against the

§ 3553(a) factors.”        Id.

       Owens received an adequate, individualized explanation of

his properly calculated, within-Guidelines sentence.                        Our review

of the record leads us to conclude that his sentence was neither

procedurally nor substantively unreasonable.

       In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                            We

therefore      affirm    the   district        court’s      judgment.      This     court

requires that counsel inform Owens, in writing, of his right to

petition    the   Supreme      Court     of       the   United   States   for     further

review.     If he requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may    move     in      this     court        for       leave    to    withdraw      from

representation.         Counsel’s motion must state that a copy thereof

was served on Owens.




                                              3
     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4